Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 and 12-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,678,769 to Scott et al., in view of U.S. Patent Application Publication 2014/0006858 to Helfman et al.

As to claim 1, Scott discloses a system comprising: a processor and memory [FIG. 8]; and machine readable instructions stored in the memory, when executed by the processor, configured to: start a virtual machine [Fig. 7, 702-710-customer submits request to start a virtual machine: col. 12, lines 6-9]; boot, after starting the virtual machine, an operating system image of the operating system image used to create the virtual machine to run an operating system [Fig. 7, step 712, boot OS from a data 
Scott teaches the limitations of the claim but does not teach that the configuration settings reside in a synthetic BIOS device created using an API.  
Helfman teaches storing and restarting virtual machines in a network virtualized environment [paragraphs 0049 & 0066-0067].  Thus, Helfman teaches a virtual machine environment similar to that of Scott.  Helfman further teaches the configuration settings [metadata comprising bios configuration: paragraph 0075] reside in a synthetic BIOS device [data is stored in virtualized block devices, i.e. BIOS data is stored in a BIOS block device: paragraph 0075] created using an API [block devices are created for restoration using an API: paragraph 0076].
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to employ synthetic devices as taught by Helfman.  One of ordinary skill in the art would have been motivated to do so that devices related to a virtual machine can be restored.
It would have been obvious to one of ordinary skill in the art to combine the teachings of the cited references because they are both directed to the problem of storing and restarting virtual machines in a network virtualized environment.  Moreover, the synthetic device means taught by Helfman would improve the flexibility of Scott because it allowed for the virtual machine restoration process to occur in any given virtualized environment.

As to claim 2, Scott discloses the configuration settings include a name for the virtual machine, a location for a page file associated with the virtual machine, and a storage area network policy associated 

As to claim 3, Scott discloses the machine readable instructions are configured to: prior to booting the operating system image generate a file based on the configuration settings associated with the virtual machine [customer-specified configuration parameters: col. 12, lines 39-46, and col. 10, lines 2-14]; and inject the file into the virtual machine [col. 9, lines 28-67, and col. 10, lines 1-14]; and provision the operating system image with the configuration settings from the file during the booting of the operating system image [col. 13, lines 6-10, and col. 7, lines 64-67 & col. 8, lines 1-6].

As to claim 4, Scott discloses the machine readable instructions are configured to: prior to booting the operating system image: generate a file based on the configuration settings associated with the virtual machine [customer-specified configuration parameters: col. 12, lines 39-46, and col. 10, lines 2-14]; store the file on a disk [writing files comprising configuration parameters: col. 12, lines 50-64]; and provision the operating system image with the configuration settings from the file stored on the disk during the booting of the operating system image [col. 13, lines 6-10, and col. 7, lines 64-67 & col. 8, lines 1-6].  Helfman further teaches the disk may be a synthetic BIOS device [BIOS data may be stored on disks as virtualized block devices, i.e. synthetic devices: paragraph 0075], wherein the API used is a hyper-V API [hyper-visor APIs are used where applicable: paragraph 0076-0080].

As to claim 5, Scott discloses the machine readable instructions are configured to: prior to booting the operating system image: generate a file based on the configuration settings associated with the virtual machine [customer-specified configuration parameters: col. 12, lines 39-46, and col. 10, lines 2-14]; create a basic input/output device on the virtual machine [mount volume to virtual machine: col. 

As to claim 6, Scott discloses the machine readable instructions are configured to: receive the operating system image prepared with device information associated with the virtual machine, wherein the device information includes information about a hard disk drive and a network interface card associated with the virtual machine [information comprises domains to join and networking configuration: col. 9, lines 28-55], wherein the operating system image includes device drivers according to the device information, and wherein the operating system image prepared with the device information eliminates device discovery and a subsequent reboot from occurring during the booting of the operating system image [col. 13, lines 6-10, and col. 7, lines 64-67 & col. 8, lines 1-6].

As to claim 7, Scott discloses the machine readable instructions are configured to prevent a service other than predetermined services from starting during the booting of the operating system image to prevent the service from triggering an additional reboot during the booting of the operating system image [use of conventional configuration services that reboot the system are prevented: col. 7, lines 22-39].

As to claim 8, Scott discloses the machine readable instructions are configured to: receive the operating system image prepared with device information about hardware devices and corresponding 

As to claim 9, Scott discloses a method comprising: prior to booting an operating system image, the operating system image of the operating system used to create a virtual machine to run an operating system: generating a file based on configuration settings associated with the virtual machine [customer-specified configuration parameters: col. 12, lines 39-46, and col. 10, lines 2-14]; and booting the operating system image [boot OS from a data volume: col. 13, lines 2-5; data volume comprises OS image: Abstract]; and applying the configuration settings from the file during to a startup portion of the booting of the operating system image during the booting of the operating system image and before the operating system image enters a run state [col. 13, lines 6-10, and col. 7, lines 64-67 & col. 8, lines 1-6].  Helfman further teaches the configuration settings [metadata comprising bios configuration: paragraph 0075] reside in a synthetic BIOS device [data is stored in virtualized block devices, i.e. BIOS data is stored in a BIOS block device: paragraph 0075] created using an API [block devices are created for restoration using an API: paragraph 0076].  It would have been obvious to one of ordinary skill in the art to combine the cited references for the same reasons as for Claim 1 as discussed above.


As to claim 10, Scott discloses the configuration settings include a name for the virtual machine, a location for a page file associated with the virtual machine, and a storage area network policy 

As to claim 12, Helfman teaches the API used to create the synthetic BIOS device is a hyper-V API [hyper-visor APIs are used where applicable: paragraph 0075-0080].

As to claim 13, Scott discloses provisioning the operating system image with the configuration settings from the file stored on the basic input/output device on the virtual machine during the booting of the operating system image [col. 13, lines 6-10, and col. 7, lines 64-67 & col. 8, lines 1-6].  Helfman further teaches the BIOS may be a synthetic BIOS device [block devices, i.e. synthetic devices: paragraph 0075].

As to claim 14, Scott discloses receiving the operating system image prepared with device information associated with the virtual machine, wherein the device information includes information about a hard disk drive and a network interface card associated with the virtual machine [information comprises domains to join and networking configuration: col. 9, lines 28-55], wherein the operating system image includes device drivers according to the device information, and wherein the operating system image prepared with the device information eliminates device discovery and a subsequent reboot from occurring during the booting of the operating system image [col. 13, lines 6-10, and col. 7, lines 64-67 & col. 8, lines 1-6].

As to claim 15, Scott discloses preventing a service other than predetermined services from starting during the booting of the operating system image to prevent the service from triggering an 

As to claim 16, Scott discloses receiving the operating system image prepared with device information associated with the virtual machine to eliminate device discovery and a subsequent reboot from occurring during the booting of the operating system image [col. 12, lines 50-64]; and preventing a service other than predetermined services from starting during the booting of the operating system image to prevent the service from triggering an additional reboot during the booting of the operating system image [use of conventional configuration services that reboot the system are prevented: col. 7, lines 22-39].

As to claim 17, Scott discloses a system comprising: a processor and memory [FIG. 8]; and machine readable instructions stored in the memory, when executed by the processor, configured to: prior to booting an operating system image, the operating system image used to create a virtual machine to run an operating system [boot OS from a data volume: col. 13, lines 2-5; data volume comprises OS image: Abstract]: generate a file based on configuration settings associated with the virtual machine [customer-specified configuration parameters: col. 12, lines 39-46, and col. 10, lines 2-14]; and inject the file into the virtual machine [col. 9, lines 28-67, and col. 10, lines 1-14]; start the virtual machine [col. 12, lines 6-9]; boot, after starting the virtual machine, the operating system image of read the configuration settings from the file during booting of the operating system image [col. 13, lines 6-10, and col. 7, lines 64-67 & col. 8, lines 1-6]; and apply the configuration settings to a registry of the virtual machine during the booting of the operating system image and before the operating system image enters a run state [col. 13, lines 6-10, and col. 7, lines 64-67 & col. 8, lines 1-6]; and delaying a service from starting during the booting of the operating system image to prevent the service from 

As to claim 18, Scott discloses the machine readable instructions are configured to: prior to booting the operating system image of the operating system: store the file on a disk [writing files comprising configuration parameters: col. 12, lines 50-64]; and attach the disk to the virtual machine [mount volume to virtual machine: col. 13, lines 2-5]; and provision the operating system image with the configuration settings from the file stored on the disk attached to the virtual machine during the booting of the operating system image [col. 13, lines 6-10, and col. 7, lines 64-67 & col. 8, lines 1-6].

As to claim 19, Scott discloses the machine readable instructions are configured to: prior to booting the operating system image: create a basic input/output device on the virtual machine [mount volume to virtual machine: col. 13, lines 2-5]; and store the file on the basic input/output device on the virtual machine [writing files comprising configuration parameters: col. 12, lines 50-64]; and provision the operating system image with the configuration settings from the file stored on the basic input/output device on the virtual machine during the booting of the operating system image [col. 13, 

As to claim 20, Scott discloses the machine readable instructions are configured to: prevent a second service other than predetermined services from starting during the booting of the operating system image to prevent the second service from triggering an additional reboot during the booting of the operating system image [use of conventional configuration services that reboot the system are prevented: col. 7, lines 22-39].

Response to Arguments
Applicant's arguments with respect to claims 1-10 and 12-20 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC CHANG whose telephone number is (571)272-3671.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ERIC CHANG/Examiner, Art Unit 2186                                                                                                                                                                                                        

/KIM HUYNH/Supervisor Patent Examiner, Art Unit 2186